The opinion of the Court was delivered by


Mr. Justice Johnson.

The principle on which this question depends, is founded on the maxirn qui facit per odium, facit per se. The act of the agent is in law the act of the principal, and although it might have been more strictly clerical to set out the manner, yet the legal effect of an act is all that is indispensably necessary. The allegation that the defendant subscribed with his own proper hand was therefore well, (a) The motion dismissed.
Cdlcock, Richardson, Huger, and Gantt, Justices, concurred.

 See Heimsley vs. Loder, 2. Camp. 450; Jones et. al. vs. Mars et al. ib. 305; levy vs. Wilson, 5 Esp. Rep. 180; Pease vs. Morgan, 7 John, Rep. 468.